 

Share Exchange Agreement

 

This Share Exchange Agreement (this “Agreement”), dated as of ______, 2019 is
between ______________ with an address at ____________; facsimile ____; email:
_______; and a beneficial stockholder of GSRX Industries Inc., a Nevada
corporation (the “GSRX Stockholder”), and Chemesis International Inc., a British
Columbia corporation (“Chemesis”), having an address at _________________;
facsimile ______________. Chemesis and the GSRX Stockholder shall be
individually referred to herein as a “party” and collectively as the “parties”.

 

Recitals

 

Chemesis desires to acquire from the GSRX Stockholder ______ shares of GSRX
common stock (the “GSRX Capital Stock”) in exchange for issuing ______ common
shares of Chemesis (the “Chemesis Shares”) to the GSRX Stockholder. The GSRX
Stockholder desires to exchange all of its beneficially owned shares of GSRX
Capital Stock for the Chemesis Shares.

 

NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:

 

Article I

 

Acquisition and Exchange of Shares and Substitution of Stock Options

 

Section 1.01 Agreement. The parties hereby agree that, at the closing of the
transactions contemplated hereby (the “Closing”), Chemesis will acquire the GSRX
Capital Stock in exchange for issuing Chemesis Shares to the GSRX Stockholder.

 

Section 1.02 Exchange of Shares.

 

(a) At the Closing, Chemesis will cause to be issued and delivered to the GSRX
Stockholder or its designee a stock certificate representing the number of
Chemesis Shares to which the GSRX Stockholder will receive in exchange for its
GSRX Capital Stock, which shares of GSRX Capital Stock will be delivered to
Chemesis at the Closing in accordance with Sections 1.03 and 1.04 of this
Agreement.

 

(b) All Chemesis Shares to be issued hereunder will be deemed “restricted
securities” as defined in paragraph (a) of Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”), and the GSRX Stockholder hereby
represents that it is acquiring such shares for investment purposes only and
without the intent to make a further distribution of such shares. All Chemesis
Shares to be issued under the terms of this Agreement will be issued pursuant to
an exemption from the registration requirements of the Securities Act, under
Section 4(a)(2) of the Securities Act and the rules and regulations promulgated
thereunder.

 

   

 

 

Section 1.03 Closing. The Closing will take place at a date and time (the
“Closing Date”) and place to be mutually agreed upon in writing by the parties,
provided that the Closing shall occur within five (5) days of the Closing Notice
(as defined herein) being delivered to the GSRX Stockholder by Chemesis. At the
Closing:

 

(a) The GSRX Stockholder will deliver to Chemesis the stock certificate(s),
together with stock power(s), executed by the GSRX Stockholder and by the GSRX
Stockholder’s spouse, if any (with the date and number of shares left blank),
representing all of such GSRX Stockholder’s issued and outstanding shares of
GSRX Capital Stock duly endorsed, so as to make Chemesis the holder thereof,
free and clear of all liens, claims and other encumbrances.

 

Section 1.04 Delivery of the Chemesis Shares. Following the Closing:

 

(a) Immediately upon receipt of the certificate(s) and stock power(s) evidencing
the GSRX Capital Stock, Chemesis will deliver six stock certificates to the GSRX
Stockholder, each of five of which such certificates shall represent _____
Chemesis Shares and one of which certificate shall represent ____ Chemesis
Shares. The GSRX Stockholder understands and agrees that in addition to any
restrictions imposed by the Securities Act on the transfer of such Chemesis
Shares, the Chemesis Shares may be transferred, directly or indirectly, by the
GSRX Stockholder only in accordance with the following schedule (the
“Contractual Restriction”):

 

Date   Aggregate Chemesis Shares Eligible for Sale Prior to the Date that is 6
Months Following Closing Date   None 6-12 Months Following Closing Date   ____
of the Chemesis Shares 12-18 Months Following Closing Date   ____ of the
Chemesis Shares 18-24 Months Following Closing Date   ____ of the Chemesis
Shares 24-30 Months Following Closing Date    ____ of the Chemesis Shares 30-36
Months Following Closing Date    ____ of the Chemesis Shares Greater than the
Date that is 36 Months Following Closing Date   All of the Chemesis Shares

 



(b) The GSRX Stockholder understands and agrees that in addition to any other
legends contemplated by this Agreement, each certificate representing Chemesis
Shares received by it at the Closing will bear a legend to the effect that the
Chemesis Shares represented thereby are subject to transfer restrictions
pursuant to this Agreement (the “Contractual Restriction Legend”).

 

(c) Subject to the terms hereof, the GSRX Stockholder shall have all the rights
of a shareholder with respect to such Chemesis Shares, from and after the
Closing Date, including without limitation, the right to vote the Chemesis
Shares. If, from time to time during the period in which any Chemesis Shares are
subject to the Contractual Restriction, there is (a) any stock dividend, stock
split or other change in the Chemesis Shares, (b) any dividend of property
(other than cash) on the Chemesis Shares, or (c) any and all new, substituted or
additional securities or other consideration (other than cash) to which the GSRX
Stockholder is entitled by reason of the GSRX Stockholder’s ownership of the
Chemesis Shares, such additional securities or other consideration shall
immediately be deemed to be “Chemesis Shares” for purposes of this Agreement and
subject to the Contractual Restriction to the same extent as the Chemesis Shares
in respect of which such additional securities or other consideration were
issued.

 

   

 

 

Section 1.05 Conditions to Closing

 

The completion of the transactions contemplated by this Agreement is subject to
the following conditions:

 

(a) Due Diligence. Chemesis shall have delivered to the GSRX Stockholder written
notice (the “Closing Notice”) to the effect that Chemesis, in its sole
discretion, has completed and is satisfied with the results of its due diligence
investigation of GSRX Industries Inc. and the transactions contemplated by this
Agreement.

 

(b) FIRPTA Certificate. The GSRX Stockholder shall have completed, executed and
delivered to Chemesis a Certificate of Non-Foreign Status of Transferor in the
form attached hereto as Exhibit A.

 

Section 1.06 Approval. Each of Chemesis and the GSRX Stockholder has taken all
necessary and requisite corporate or other actions, including without limitation
actions of its board of directors, managers, members, and stockholders as
applicable, to approve this Agreement and all transactions contemplated hereby
and in connection herewith.

 

Section 1.07 Change of Control. Notwithstanding anything to the contrary
contained herein, the Contractual Restriction shall cease to apply in respect of
all Chemesis Shares issued to the GSRX Stockholder on the Closing Date in the
event of a Change of Control (as defined below). For purposes of this Agreement,
the term “Change of Control” means the occurrence of one or more of the
following events:

 

(a) the closing of a merger or consolidation of Chemesis with any corporation or
other entity, other than a merger or consolidation which would result in the
voting securities of Chemesis outstanding immediately prior thereto continuing
to represent (either by renaming outstanding securities or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of Chemesis or such surviving entity
outstanding immediately after such merger or consolidation;

 

(b) a change in ownership of Chemesis through a transaction or series of
transactions, such that any person or entity is or becomes the beneficial owner,
directly or indirectly, of stock or other securities of Chemesis representing
50% or more of the combined voting power of Chemesis’s then outstanding stock or
other securities;

 

(c) the closing of any agreement for the sale or disposition of all or
substantially all of the assets of Chemesis; or

 

(d) a transfer of all or substantially all of the assets of Chemesis pursuant to
a partnership or joint venture agreement where Chemesis’s resulting interest is
or becomes 50% or less.

 

   

 

 

Article II

 

Representations and Warranties and Covenants

 

Section 2.01 Representations and Warranties and Covenants of Chemesis. Chemesis
hereby represents, warrants, covenants and agrees to and with the GSRX
Stockholder as follows:

 

(a) Chemesis has all requisite power and authority to execute, deliver, and
perform this Agreement. All necessary proceedings of Chemesis have been duly
taken to authorize the execution, delivery, and performance of this Agreement
thereby. This Agreement has been duly authorized, executed, and delivered by
Chemesis; constitutes the legal, valid, and binding obligation of Chemesis; and
is enforceable as to Chemesis in accordance with its terms, subject to general
principles of equity.

 

(b) When delivered by Chemesis at Closing in exchange for the GSRX Capital Stock
in accordance with the terms of this Agreement, and assuming that the shares of
GSRX Capital Stock exchanged therefor are validly authorized and issued, fully
paid, and nonassessable, the Chemesis Shares will be duly and validly issued,
fully paid and nonassessable, and will be sold free and clear of any pledge,
lien, security interest, encumbrance, claim or equitable interest of any kind
created by Chemesis; and no preemptive or similar right, co-sale right,
registration right, right of first refusal or other similar right of members
exists with respect to any of Chemesis Shares or the issuance and sale thereof
other than those that have been expressly, irrevocably waived prior to the date
hereof and those that will automatically expire upon the execution hereof. No
further approval or authorization of any stockholder, Chemesis’s board of
directors or others is required for the issuance and sale or transfer of
Chemesis Shares, except as may be required under the Securities Act, the rules
and regulations promulgated thereunder or under any applicable state or other
securities or blue sky laws.

 

(c) Chemesis acknowledges that it is an “affiliate” (within the meaning of such
term in Rule 144 under the Securities Act), and that therefore it may not offer,
sell or otherwise transfer, directly or indirectly, any of the GSRX Capital
Stock except in transactions exempt from or not subject to the registration
requirements of the Securities Act and applicable state securities laws.
Chemesis acknowledges that the GSRX Capital Stock may also be “restricted
securities” within the meaning of Rule 144 of the Securities Act. Chemesis
acknowledges that certificates representing the GSRX Capital Stock may bear a
legend to such effect. Chemesis further acknowledges that GSRX does not have an
obligation to register the resale the resale of the GSRX Capital Stock under the
Securities Act. Chemesis acknowledges that prior to any sale of GSRX Capital
Stock, it may be required by GSRX or the transfer agent for the GSRX Capital
Stock to deliver an opinion of counsel or other evidence reasonably satisfactory
to GSRX and such transfer agent to the effect that the sale of such GSRX Capital
Stock is not required to be registered under the Securities Act.

 

(d) Upon delivery to Chemesis and the transfer agent for the Chemesis Shares of
the opinion of counsel or other evidence contemplated by the last sentence of
Section 2.02(d), Chemesis shall use its commercially reasonable efforts to cause
the transfer agent for the Chemesis Shares to effect the proposed transfer
within 3 business days of receipt of such information.

 

   

 

 

Section 2.02 Representations and Warranties of the GSRX Stockholder. The GSRX
Stockholder hereby represents and warrants to Chemesis as follows:

 

(a) The GSRX Stockholder has full capacity, power and authority under the laws
of the jurisdictions of its residence or formation, as applicable, to execute,
deliver, and perform this Agreement and the transactions contemplated hereby and
in connection herewith.

 

(b) Before the Closing, the GSRX Stockholder owns beneficially all of the shares
of GSRX Capital Stock. The GSRX Stockholder has full capacity, power and
authority to transfer the GSRX Capital Stock to Chemesis in accordance with this
Agreement, has good and valid title to such shares, and such shares are free and
clear of any liens, charges, mortgages, pledges or encumbrances and such shares
are not subject to any claims as to the ownership thereof, or any rights, powers
or interest therein, by any third party and are not subject to any preemptive or
similar rights that have not been properly waived or complied with.

 

(c) The GSRX Stockholder is acquiring Chemesis Shares to be issued in accordance
with this Agreement for its own account, for investment only, and not with a
view to distribution or resale thereof within the meaning of such phrase as
defined under the Securities Act. The GSRX Stockholder shall not dispose of any
part or all of such Chemesis Shares in violation of the provisions of the
Securities Act and the rules and regulations promulgated under the Securities
Act by the United States Securities and Exchange Commission (the “SEC”) and all
applicable provisions of state securities laws and regulations.

 

(d) The GSRX Stockholder acknowledges that Chemesis Shares to be issued in
accordance with this Agreement will be unregistered, will be “restricted
securities” as defined in paragraph (a) of Rule 144 under the Securities Act,
and must be held indefinitely unless (i) they are subsequently registered under
the Securities Act, or (ii) an exemption from such registration is available.
The GSRX Stockholder further acknowledges that certificates representing the
Chemesis Shares will bear a legend to such effect. The GSRX Stockholder further
acknowledges that Chemesis does not have an obligation to register the resale of
such securities for the account of the GSRX Stockholder. The GSRX Stockholder
acknowledges that prior to any sale of Chemesis Shares, it may be required by
Chemesis or the transfer agent for the Chemesis Shares to deliver an opinion of
counsel or other evidence reasonably satisfactory to Chemesis and such transfer
agent to the effect that the sale of such Chemesis Shares is not required to be
registered under the Securities Act.

 

(e) The GSRX Stockholder acknowledges that it has been afforded access to all
material information that it has requested or deemed relevant to its decision to
acquire Chemesis Shares and to ask questions of Chemesis’ management and that,
except as set forth herein, neither Chemesis nor anyone acting on behalf of
Chemesis has made any representations or warranties to the GSRX Stockholder
which have induced, persuaded, or stimulated the GSRX Stockholder to acquire
such Chemesis Shares.

 

(f) Either alone, or together with its investment advisor(s), the GSRX
Stockholder has the knowledge and experience in financial and business matters
to be capable of evaluating the merits and risks of the prospective investment
in Chemesis Shares, and the GSRX Stockholder is and will be able to bear the
economic risk of the investment in such Chemesis Shares, including a total loss
of value in such shares.

 

   

 

 

(g) To the best of the GSRX Stockholder’s knowledge and other than the consent
of the GSRX Stockholder as already has been obtained, no consent, approval,
order or authorization of, or other action by, or registration, declaration or
filing with, any governmental authority or agency or other person on the part of
the GSRX Stockholder is required in connection with the execution, delivery or
performance of this Agreement by the GSRX Stockholder.

 

(h) The GSRX Stockholder has reviewed this Agreement in its entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement.

 

(i) The GSRX Stockholder is the sole record and beneficial owner of the GSRX
Capital Stock and owns no other interest, directly or indirectly, in GSRX.

 

(j) The GSRX Stockholder is under no compulsion to exchange the GSRX Capital
Stock in accordance with this Agreement.

 

(k) The GSRX Stockholder is an “accredited investor” within the meaning of such
term in Rule 501(a) of Regulation D under the Securities Act.

 

(l) The GSRX Stockholder understands and acknowledges that there may be material
tax consequences to the GSRX Stockholder of the acquisition, holding, conversion
or disposition of the Chemesis Shares; the Corporation does not give any opinion
or make any representation with respect to the tax consequences to the GSRX
Stockholder under United States, state, local or foreign tax law of the GSRX
Stockholder’s acquisition, holding, conversion or disposition of such Chemesis
Shares; and in particular, no determination has been made whether Chemesis will
be a “passive foreign investment company” (“PFIC”) within the meaning of Section
1291 of the United States Internal Revenue Code, and if Chemesis is a PFIC in
respect of any year in which the GSRX Stockholder holds Chemesis Shares, it may
be subject to material, adverse United States federal tax consequences that it
may be unable to mitigate.

 

(m) The GSRX Stockholder understands and agrees that the financial statements of
Chemesis have been prepared in accordance with International Financial Reporting
Standards, which differ in some respects from United States generally accepted
accounting principles, and thus may not be comparable to financial statements of
United States companies.

 

(n) The GSRX Stockholder understands that the Chemesis Shares have not been
recommended by any federal or state securities commission or regulatory
authority. Furthermore, the foregoing authorities have not confirmed the
accuracy or determined the adequacy of the information in this Agreement or the
exhibits attached hereto. Any representation to the contrary is a criminal
offense.

 

   

 

 

(o) The GSRX Stockholder understands that: (i) Chemesis was organized under, and
is governed by, the laws of British Columbia, Canada, (ii) Chemesis’ assets are
located outside the United States, and (iii) Chemesis’ directors and officers
reside outside the United States. Consequently, it may be difficult to provide
service of process on Chemesis for court proceedings in the United States and it
may be difficult to enforce any judgment against Chemesis in the United States.

 

(p) The GSRX Stockholder understands and acknowledges that (i) if Chemesis is
deemed to have been at any time previously an issuer with no or nominal
operations and no or nominal assets other than cash and cash equivalents, Rule
144 under the Securities Act may not be available for resales of the Chemesis
Shares; and (ii) Chemesis is not obligated to make, and has no present intention
of making, Rule 144 under the Securities Act or any other exemption available
for resales of Chemesis Shares.

 

(q) The GSRX Stockholder hereby makes the representations and warranties set
forth in Schedule A to this Agreement.

 

Article III

 

Miscellaneous

 

Section 3.01 Expenses. Whether or not the transactions contemplated in this
Agreement are consummated, all costs and expenses incurred in connection with
this Agreement, and the transactions contemplated hereby, will be paid by the
party incurring such expense.

 

Section 3.02 Necessary Actions. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
If at any time after the Closing, any further action is necessary or desirable
to carry out the purposes of this Agreement, the proper executive officers
and/or directors of Chemesis, or the relevant GSRX Stockholder, as the case may
be, will take all such necessary action.

 

Section 3.03 Extension of Time; Waivers. At any time prior to the Closing Date:

 

(a) Chemesis may waive any inaccuracies in the representations and warranties of
any GSRX Stockholder contained herein or in any document delivered pursuant
hereto by any GSRX Stockholder, and may waive compliance with any of the
agreements or conditions contained herein to be performed by any GSRX
Stockholder. Any agreement on the part of Chemesis to any such extension or
waiver will be valid only if set forth in an instrument, in writing, signed on
behalf of Chemesis.

 

(b) The GSRX Stockholder may waive any inaccuracies in the representations and
warranties of Chemesis contained herein or in any document delivered pursuant
hereto by Chemesis. Any agreement on the part of the GSRX Stockholder to any
such extension or waiver will be valid only if set forth in an instrument, in
writing, signed on behalf of the GSRX Stockholder.

 

   

 

 

Section 3.04 Notices. All notices, requests, demands or communications required
or permitted to be given by any provision of this Agreement shall be in writing
and shall be deemed to be delivered, given and received for all purposes: (a) as
of the date and time of actual receipt, in the case of notices delivered
personally; (b) if sent by facsimile, upon confirmed receipt by recipient; (c)
if sent by electronic mail, the next business day after delivery of such
electronic mail; (d) one (1) day after deposit with a nationally recognized
overnight delivery service; (e) five (5) days after deposit in registered or
certified United States mail or Canadian post, return receipt requested, to the
address of the respective party set forth in the first paragraph of this
agreement, or addressed to such address as may be specified from time to time by
notice to the parties hereto as applicable.

 

Section 3.05 Parties in Interest. This Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective, authorized
successors and assigns. Nothing in this Agreement is intended to confer,
expressly or by implication, upon any other person any rights or remedies under
or by reason of this Agreement.

 

Section 3.06 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all together will
constitute one document. The delivery by facsimile or .pdf of an executed
counterpart of this Agreement will be deemed to be an original and will have the
full force and effect of an original executed copy.

 

Section 3.07 Severability. Each provision of this Agreement is considered
separable and if for any reason any provision or provisions herein are
determined to be invalid, unenforceable or illegal under federal law or
applicable state law, such invalidity, unenforceability or illegality will not
impair the operation of or affect those portions of this Agreement that are
valid, enforceable and legal.

 

Section 3.08 Headings. Headings herein are for convenience of reference only and
do not constitute a part of this Agreement and will not be deemed to limit or
otherwise affect this Agreement.

 

Section 3.09 Governing Law.

 

(a) This Agreement will be deemed to be made in and in all respects will be
interpreted, construed and governed by and in accordance with the law of the
State of Nevada, without regard to the conflict of law principles thereof.

 

(b) Each of the parties hereby irrevocably and unconditionally submits to the
EXCLUSIVE jurisdiction of the fEDERAL AND STATE courts of the State of NEVADA in
all actions or proceedings arising out of or relating to this Agreement. Each of
the parties agrees that all actions or proceedings arising out of or relating to
this Agreement must be litigated exclusively in any such federal or state court
that sits in LAS VEGAS, NEVADA, and accordingly, each party irrevocably waives
any objection which it may now or hereafter have to the laying of the venue of
any such action or proceeding in any such court. Nothing in this Agreement or
any other Transaction Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

   

 

 

(c) EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).

 

Section 3.10 Survival of Representations and Warranties. All terms, conditions,
representations and warranties set forth in this Agreement or in any instrument,
certificate, opinion, or other writing provided for in this Agreement, will
survive the Closing and the delivery of Chemesis Shares to be issued hereunder
at the Closing for a period of two (2) years after Closing, regardless of any
investigation made by or on behalf of any of the parties hereto.

 

Section 3.11 Assignability. This Agreement will not be assignable by operation
of law or otherwise and any attempted assignment of this Agreement in violation
of this subsection will be void ab initio.

 

Section 3.12 Amendment. This Agreement may only be amended or modified with the
approval of the GSRX Stockholder and the board of directors of Chemesis at any
time. This Agreement may not be amended except by an instrument, in writing,
signed on behalf of each of the parties hereto.

 

Section 3.12 Further Assurances. Each of the parties hereto shall execute and
deliver such additional documents, instruments, conveyances, and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated hereby.

 

Section 3.13 Indemnification. Without limiting any other rights or remedies
Chemesis may have, the GSRX Stockholder shall indemnify Chemesis against, and
shall pay Chemesis a sum equal to, all liabilities, costs, expenses, damages and
losses (including but not limited to any direct, indirect or consequential
losses, loss of profit, loss of reputation and all interest, penalties and legal
costs (calculated on a full indemnity basis) and all other reasonable
professional costs and expenses) suffered or incurred by the Buyer, Chemesis
arising out of or in connection with any of the following matters (each, an
“Indemnity Claim”):

 

(a) Any breach of any of the representations and warranties of the GSRX
Stockholder in Section II; and

 

(b) Any other breach of this Agreement by the GSRX Stockholder, including
non-performance of any covenant set forth herein.

 

Any payment made by the GSRX Stockholder in respect of an Indemnity Claim shall
include:

 

i. any amount in respect of all costs and expenses incurred by Chemesis in
bringing the relevant Indemnity Claim (including a reasonable amount in respect
of management time); and

 

ii. any amount necessary to ensure that, after the deduction of any tax due on
the payment, Chemesis is left with the same amount it would have had if the
payment was not subject to Tax.

 

Section 3.13 Entire Agreement. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof and
thereof, and supersede all other understandings, agreements, representations and
warranties, both written and oral, among the parties thereto concerning such
subject matter.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.

 

  CHEMESIS INTERNATIONAL INC.         By:     Name:     Title:           GSRX
STOCKHOLDER         By:                       Name:     Title:  

 

[Signature Page to Share Exchange Agreement]

 

   

 

 

SCHEDULE A

 

As applicable for each stockholder, to be inserted

 

   

 

 

EXHIBIT A

 

CERTIFICATE OF NON-FOREIGN STATUS OF TRANSFEROR

 

Section 1445 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person, unless another applicable exemption is met.
For U.S. federal income tax purposes (including Section 1445 of the Code), the
owner of a disregarded entity (which has legal title to a U.S. real property
interest under local law) will be the transferor of the property and not the
disregarded entity. To inform the transferee that withholding of tax is not
required upon the disposition of a U.S. real property interest by the transferor
(the Holder) by virtue of the transferor not being a foreign person, the
undersigned hereby certifies the following:

 

  1. The Holder, if an individual, is not a nonresident alien for purposes of
U.S. federal income taxation, and if not an individual, is not a foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Code and Treasury Regulations);         2. The name of
the Holder is____________________________;         3. The Holder (in the case of
a non-individual) is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii);         4. The Holder’s U.S. Social Security number
(in the case of an individual) or U.S. Employer Identification Number (in the
case of a non-individual) is_______________________; and         5. The Holder’s
home address (in the case of an individual) or office address (in the case of a
non-individual) is______________________________________________________.

 

The transferor understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete,
and, if the transferor is not an individual, I further declare that I have
authority to sign this document on behalf of the transferor.

 

Signature: _____________________________

 

Date: _____________________________

 

Title (in the case of non-individual): _____________________________

 



   

 

 